Citation Nr: 1527604	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-46 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than July 21, 2006, for an award of a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  


FINDINGS OF FACT

1.  The issue of entitlement to TDIU was raised by the Veteran on September 23, 2003 in connection with his disagreement with the assignment of an initial 30 percent rating for posttraumatic stress disorder (PTSD) in a February 2003 rating decision.  Although the AOJ did not specifically address the pending claim for a TDIU in either the February 2003 rating decision or the January 2004 Statement of the Case, as the decisions clearly awarded less than a 100-percent disability rating for the Veteran's PTSD, a claim for a TDIU is deemed to have been denied as well.   

2.  The Veteran did not perfect his appeal with respect to the assignment of an initial 30 percent rating effective August 25, 2002, for PTSD.  Thus, the February 2003 rating decision which assigned a 30-percent rating for PTSD and implicitly denied a TDIU is final.

3.  There was no pending unadjudicated claim for TDIU after the January 2004 Statement of the Case and prior to July 21, 2006; it is not factually ascertainable that the Veteran was unemployable due to his service-connected PTSD in the year prior to July 21, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 21, 2006, for the grant of a TDIU have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was also provided but declined the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Veteran seeks an effective date earlier than July 21, 2006, for the award of a TDIU.

For purposes of effective date rules, the issue of entitlement to TDIU may be considered as part of a claim for underlying benefits (i.e., a service connection claim) or may be considered part of an increased compensation claim (i.e., in conjunction with an increased evaluation claim or as a freestanding claim to obtain an increased evaluation based on unemployability).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a TDIU request "involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation"); Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (noting that an award of TDIU may not amount to award of increased compensation where TDIU is awarded as part of initial award of disability compensation benefits).

The effective date of an award of a TDIU will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400(o)(1) (2014).  The effective date of an award of a TDIU may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability causing unemployability had occurred, if the application for a TDIU is received within one year from that date.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014). 

In general, three possible dates may be assigned depending on the facts of a case, (1) if an increase in disability causing unemployability occurs after the claim is filed, the date that the increase causing unemployability is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) (2014)); (2) if an increase in disability causing unemployability precedes the claim by a year or less, the date that the increase causing unemployability is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) (2014)); or (3) if an increase in disability causing unemployability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) (2014)). 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for a TDIU was received and, if possible, (2) when the increase in disability causing unemployability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) (2014).

The record clearly does not contain a formal claim from the Veteran seeking TDIU prior to July 21, 2006; however, there are circumstances when an informal claim for TDIU may be inferred.  Where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, an allegation of unemployability and/or the submission of evidence indicating that the Veteran cannot work received in connection with a claim for an increased rating are sufficient to raise a claim for TDIU.  

The Board notes that the Veteran contends that the proper effective date for a TDIU is in February 1990 when he reopened his compensation claim.  

Historically, prior to February 1990, service connection had been established for residuals of hookworm infestation and right knee scar from shell fragment wound.  Service connection had been denied for an ulcer.  

In February 1990, the Veteran requested that his claim be reopened and stated that he felt that his claim had been bungled from the date he had first applied for compensation.  The Veteran stated that he had not been examined for that which he claimed disability in 1969.  He also stated that he did not believe that at the time he reopened his claim in 1973, his records were ever consolidated in order to obtain a clear picture of his medical problems.  In May 1990, the Veteran requested reconsideration of his denial of service connection for a stomach ulcer.  In July 1990, the Veteran was informed that the previous decision that denied service-connected disability compensation for stomach ulcer was final and that his submissions of duplicate evidence did not provide a new factual basis for reconsideration.  

In July 1998, the Veteran requested service connection for PTSD, chronic gastritis, hearing loss, peripheral neuropathy, and ulcer.  In August 1998, the AOJ requested that the Veteran send evidence showing that his claimed disabilities had been treated since his discharge from service.  In addition, the AOJ requested that the Veteran complete and return information regarding events he experienced during military service which contributed to his PTSD.  In October 1998, service connection for PTSD was denied because he did not send the information requested.  In November 1998, VA received service personnel records.  In August 2002, the Veteran again requested service connection for PTSD, chronic gastritis, hearing loss, peripheral neuropathy, and ulcer.  In December 2002, the Veteran underwent VA examination at which time he reported that since leaving service, he had worked as a floor layer.  After mental status examination, the Veteran was diagnosed as having PTSD, and a GAF of 55 was assigned indicative of moderate symptoms consistently causing disruptions with work or home life.  The VA examiner noted that the Veteran had historically had a difficult time working for or with others and that he had been fired from his last job in July due to conflicts with his boss.    

Service connection for PTSD was granted in a February 2003 decision; and a 30-percent evaluation was assigned.  In September 2003, the Veteran submitted his Notice of Disagreement with the 30 percent assigned for his PTSD.  Specifically, the Veteran stated that the doctors at the VA outpatient clinic felt that he was unemployable as a result of his PTSD and that his memory loss and the fact that he had trouble dealing with people in the work place had left him unemployable for any work he was qualified to do.  A Statement of the Case was issued in January 2004; and the Veteran did not perfect his appeal.

On July 21, 2006, VA received a Notice of Disagreement with a June 2006 rating decision which granted service connection for hearing loss and tinnitus and assigned a noncompensable rating and a 10-percent rating respectively.  At that time, the Veteran also requested an increased rating for his PTSD.  

In this case, the Board finds that a claim for a TDIU was reasonably raised by the record in the September 2003 Notice of Disagreement.  

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an AOJ decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c) (2014). 

In a January 2004 Statement of the Case, the AOJ continued the 30-percent rating for the Veteran's PTSD.  The AOJ noted that the Veteran wrote in his statement that his mental health providers at the VA outpatient clinic stated that he was unemployable and that he had memory loss all of which were related to PTSD.  The AOJ noted that the evidence of record was reviewed to include treatment reports from the VA outpatient clinic, that his global assessment of functioning had dropped from a 55 during his VA PTSD examination to 40 and that the treatment reports documented marital difficulties due to financial management disagreements and lifestyle differences and not due to PTSD symptoms.  The AOJ noted that the records were absent an opinion that the Veteran was unemployable or that memory loss was directly due to PTSD.  The AOJ noted that there was a specific reference that he was seeking part-time employment.

In this case, the Board finds that the February 2003 rating decision and the January 2004 Statement of the Case are deemed to have denied a claim for TDIU.  Although the AOJ did not specifically address the pending claim for TDIU in either decision, they clearly awarded less than a 100 percent disability rating for the Veteran's PTSD. 

Thus, the Board finds that the AOJ's February 2003 rating decision and January 2004 Statement of the Case are deemed to have included an adjudication and denial of the claim for entitlement to TDIU in accordance with the Federal Circuit's decision in Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006) (if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied) and the Court's decision in Ingram v.Nicholson, 21 Vet. App. 232, 248 (2007) (where the RO assigns less than 100 percent for the service-connected disability upon which a TDIU claim is predicated, a claimant is understood to have "received general notice of the denial of [his] TDIU claim[]."). 

Thus, even assuming for the sake of argument that an informal claim for a TDIU was received earlier than September 2003 as the Veteran claims, the AOJ's February 2003 and January 2004 implicit denials of the TDIU claim constitute a final adjudication as the Veteran did not perfect his appeal after issuance of the Statement of the Case.
 
Further, the Board finds that after the January 2004 Statement of the Case but prior to July 21, 2006, a claim for TDIU was not raised.  On December 21, 2005, VA received a Statement in Support of Claim which claimed clear and unmistakable error in a February 2003 rating decision which denied service connection for hearing loss.  On February 13, 2006, VA received a Statement in Support of Claim which explained the reason why he missed his appointment to have his hearing checked.  Moreover, after the January 2004 Statement of the Case and prior to July 21, 2006, the Veteran did not articulate either an implicit or explicit intent to seek an increased evaluation for his service-connected PTSD. The communications received from the Veteran during this period primarily relate to a claim for service connection for hearing loss and tinnitus.  

The preponderance of the evidence is, therefore, against a finding that the Veteran submitted an informal or formal claim for a TDIU or that a TDIU was reasonably raised by the record after the January 2004 Statement of the Case and prior to July 21, 2006. 

Finally, it is not factually ascertainable that an increase in the Veteran's PTSD occurred during the one-year period prior to July 21, 2006, such that he was unemployable due to service-connected PTSD.
 
A TDIU rating is based solely on the level of disability due to service-connected disabilities.  It may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  Prior to July 21, 2006, service connection had been established for PTSD rated as 30 percent disabling; tinnitus rated as 10 percent disabling; and residuals of hookworm infestation, right knee scar, and bilateral hearing loss all rated as noncompensably disabling.  As such, prior to July 21, 2006, the Veteran's combined evaluation for compensation was 40 percent; and he was ineligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) . 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, even if they do not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(b).  The Board is required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) to the Director of Compensation and Pension Service (Director) for extraschedular consideration.  Id. If a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In this case, there is no medical evidence of unemployability due to service-connected disability in the record within the year prior to July 21, 2006.  As such, referral of the case to the Director is, therefore, not necessary.  The record contains some evidence that the Veteran was unemployable due to psychiatric conditions since November 1996.  However, no records relating that the Veteran has been unemployable are dated after July 21, 2005 and before July 21, 2006.  As such, it is not factually ascertainable that an increase in PTSD occurred within the year prior to July 21, 2005, such that the Veteran was unemployable due to service-connected PTSD. 

In conclusion, the Board finds that an effective date earlier than July 21, 2006, for the award of a TDIU is not warranted.  A claim for TDIU was not pending prior to that date as an earlier claim for TDIU received in September 2003 was implicitly denied by the AOJ in a January 2004 Statement of the Case.  Additionally, the evidence does not establish that a TDIU claim or claim for an increased rating for service-connected PTSD was received after the January 2004 Statement of the Case and prior to July 21, 2006.  It is also not factually ascertainable that an increase in the Veteran's service-connected PTSD occurred such that he was unemployable due to service-connected PTSD within the year prior to July 21, 2005.  Therefore, the claim for an effective date prior to July 21, 2006, for a TDIU must be denied.


ORDER

Entitlement to an effective date earlier than July 21, 2006, for an award of a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


